Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 1 of 24




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO



 STEWART SCHMIER, Individually and                   Case No: 1:19-cv-00898
 On Behalf of All Others Similarly Situated,

                                    Plaintiff,

                       v.

 MOLSON COORS BREWING COMPANY,
 PETER H. COORS, GEOFFREY E.        JURY TRIAL DEMANDED
 MOLSON, MARK R. HUNTER, TRACEY I.
 JOUBERT, PETER J. COORS, ANDREW T.
 MOLSON, BETTY K. DEVITA, CHARLES
 M. HERINGTON, DOUGLAS D. TOUGH,
 FRANKLIN W. HOBBS, H. SANFORD
 RILEY, IAIN J.G. NAPIER, LOUIS
 VACHON, MARY LYNN FERGUSON-
 MCHUGH, BRIAN C. TALBOLT, and
 ROGER G. EATON

                                 Defendants.



                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       1.      Plaintiff Stewart Schmier (“Plaintiff”) by and through his undersigned counsel,

respectfully submits this Verified Stockholder Derivative Complaint on behalf of nominal

defendant Molson Coors Brewing Company (“Molson Coors” or the “Company”) against certain

of its directors and officers named herein (the “Individual Defendants” as defined below). Plaintiff

bases his allegations on personal knowledge as to his own acts and on information and belief as to

all other allegations, based upon due investigation by counsel, including, among other things,

review and analysis of: (a) public filings made by Molson Coors with the United States Securities

and Exchange Commission (“SEC”); (b) press releases, postings on Molson Coors’ website and

                                                 1
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 2 of 24




other publications caused or allowed to be disseminated by the Company; (c) news articles, analyst

reports and other public documents; and (d) public filings in the related federal securities class

action lawsuit.

                                    NATURE OF THE ACTION

       2.         This is a shareholder derivative action brought for the benefit of Molson Coors to

remedy wrongdoing by certain of the Company’s current and former officers and directors from

February 14, 2017 through the present (the “Relevant Period”).

       3.         Molson Coors is one of the world’s largest brewers with a diverse portfolio of

owned and partner brands. In February 2005, Adolph Coors Company merged with Molson Inc.

Upon completion of the merger, Adolph Coors Company changed its name to Molson Coors

Brewing Company.

       4.         On February 12, 2019, before the market opened, Molson Coors announced that

its “previously issued consolidated financial statements as of and for the years ended December

31, 2017 and December 31, 2016 should be restated and no longer be relied upon.”

       5.         Thus, Plaintiff rightfully brings this action derivatively on behalf of Molson Coors

to vindicate the Company’s rights against the Individual Defendants named herein, and to hold

them responsible for the damages that they, as wayward fiduciaries, have caused the Company.

                                   JURISDICTION AND VENUE

       6.         This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2) in

that Plaintiff and Defendants are citizens of different states and the matter in controversy exceeds

$75,000.00, exclusive of interests and costs.

       7.         This Court has personal jurisdiction over each of the Defendants because each is

either a corporation conducting business and maintaining operations in this District, or is an



                                                   2
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 3 of 24




individual who is either present in this District for jurisdictional purposes, or has sufficient

minimum contacts with this District so as to render the exercise of jurisdiction by this Court

permissible under traditional notions of fair play and substantial justice.

       8.      Venue is proper in this district pursuant to 28 U.S.C.§ 1391 because a substantial

portion of the transactions and wrongs complained of herein, including the Defendants’ primary

participation in the wrongful acts detailed herein, occurred in this district. Moreover, one or more

of the Defendants either reside in or maintains executive offices in this district, and Defendants

have received substantial compensation in this district by engaging in numerous activities and

conducting business here, which had an effect in this district.

                                             PARTIES

       9.      Plaintiff is a shareholder of Molson Coors and has continuously held Molson Coors

common stock since January 2014. Plaintiff is a citizen of New Jersey.

       10.     Nominal Defendant Molson Coors manufactures and sells beer and other beverage

products in the United States, Canada, Europe, and internationally. The Company is a Delaware

corporation. The principal executive offices of the Company’s U.S. segment are located at 1801

California Street, Suite 4600, Denver, Colorado. Nominal Defendant Molson Coors is a citizen of

Delaware and Colorado.

       11.     Defendant Peter H. Coors (“Coors”) has served as Director of the Company since

2005 and as Chairman since May 2017. Upon information and belief, Coors is a citizen of

Colorado.

       12.     Defendant Geoffrey E. Molson (“Molson”) has served as a Director of the

Company since 2009 and as Vice Chairman of the Board since May 2017. Upon information and

belief, Molson is a citizen of Colorado.



                                                  3
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 4 of 24




       13.     Defendant Mark R. Hunter (“Hunter”) has served as the Chief Executive Officer

(“CEO”) and President of the Company since January 1, 2015, and as a director of the Company’s

Board since 2015. Upon information and belief, Hunter is a citizen of Colorado.

       14.     Defendant Tracey I. Joubert (“Joubert”) has served as Company’s Chief Financial

Officer (“CFO”) since November 17, 2016. Upon information and belief, Joubert is a citizen of

Wisconsin.

       15.     Defendant Peter J. Coors (“J. Coors”) has served as a Director of the Company

since 2015. Upon information and belief, J. Coors is a citizen of Colorado.

       16.     Defendant Andrew T. Molson (“T. Molson”) has served as a Director of the

Company since 2005. Upon information and belief, T. Molson is a citizen of Canada.

       17.     Defendant Betty K. DeVita (“DeVita”) has served as the Chief Commercial Officer

for the Company since 2016.        DeVita serves on the Company’s Audit Committee.      Upon

information and belief, DeVita is a citizen of Florida.

       18.     Defendant Charles M. Herington (“Herington”) has served as a Director for the

Company since 2005. Herington serves on the Company’s Audit Committee. Upon information

and belief, Herington is a citizen of Florida.

       19.     Defendant Douglas D. Tough (“Tough”) has served as a Director for the Company

since 2012. Upon information and belief, Tough is a citizen of Florida.

       20.     Defendant Franklin W. Hobbs (“Hobbs”) has served as a Director for the Company

since 2005. Hobbs serves on the Company’s Audit Committee. Upon information and belief,

Hobbs is a citizen of New York.

       21.     Defendant H. Sanford Riley (“Riley”) has served as a Director for the Company

since 2005. Upon information and belief, Riley is a citizen of Canada.



                                                 4
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 5 of 24




       22.     Defendant Iain J.G. Napier (“Napier”) has served as a Director for the Company

since 2008. Upon information and belief, Napier is a citizen of the United Kingdom.

       23.     Defendant Louis Vachon (“Vachon”) has served as a Director for the Company

since 2012. Upon information and belief, Vachon is a citizen of Vermont.

       24.     Defendant Mary Lynn Ferguson-McHugh (“Ferguson-McHugh”) has served as a

Director for the Company since 2015. Upon information and belief, Ferguson-McHugh is a citizen

of Ohio.

       25.     Defendant Roger G. Eaton (“Eaton”) has served as a Director for the Company

since 2012. Eaton serves on the Company’s Audit Committee. Upon information and belief,

Eaton is a citizen of Texas.

       26.     Defendant Brian C. Tabolt (“Tabolt”) served as the Company’s Chief Accounting

Officer during the Relevant Period. Upon information and belief, Tabolt is a citizen of Colorado.

       27.     Defendants Eaton, DeVita, Hobbs, and Herington are sometimes referred to herein

as the “Audit Committee Defendants.”

       28.     Defendants, Coors, Molson, J. Coors, T. Molson, Hunter, DeVita, Herington,

Tough, Hobbs, Riley, Napier, Vachon, Ferguson-McHugh, Talbolt Joubert and Eaton are

sometimes herein referred to collectively as the “Individual Defendants.”

       29.     Each of the Individual Defendants:

               a.      directly participated in the management of the Company;

               c.      was directly involved in the day-to-day operations of the Company at the

                       highest levels; was privy to confidential proprietary information concerning

                       the Company and its business and operations;

               d.      was directly or indirectly involved in drafting, producing, reviewing and/or



                                                 5
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 6 of 24




                      disseminating the false and misleading statements and information alleged

                      herein;

               e.     was directly or indirectly involved in the oversight or implementation of the

                      Company’s internal controls;

               f.     was aware of or recklessly disregarded the fact that the false and misleading

                      statements were being issued concerning the Company; and/or

               g.     approved or ratified these statements in violation of the federal securities

                      laws.


                                SUBSTANTIVE ALLEGATIONS

                                          Background

       30.     Molson Coors is one of the world’s largest brewers with a diverse portfolio of

owned and partner brands, including global priority brands Blue Moon, Coors Banquet, Coors

Light, Miller Genuine Draft, Miller Lite, and Staropramen, regional brands Carling, Molson

Canadian and other leading country-specific brands, as well as craft and specialty beers such

as Creemore Springs, Cobra, Doom Bar, Henry’s Hard and Leinenkugel's.

       31.     Coors was incorporated in June 1913 under the laws of the state of Colorado. In

October 2003, Coors merged with and into Adolph Coors Company, a Delaware corporation. In

February 2005, Adolph Coors Company merged with Molson Inc. Upon completion of the merger,

Adolph Coors Company changed its name to Molson Coors Brewing Company.

         Individual Defendants’ False and Misleading Relevant Period Statements

       32.     On February 14, 2017, Molson Coors filed a Form 10-K with the SEC, which

provided its financial results and position for the fiscal year ended December 31, 2016 (the “2016

10-K”). The 2016 10-K was signed by the Individual Defendants. The 2016 10-K contained signed


                                                6
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 7 of 24




certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Hunter and Joubert attesting

to the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud. The 2016 10-K stated that

the Company’s internal control over financial reporting was effective, excluding the internal

control over financial reporting at its recently acquired stake in MillerCoors LLC.

         33.         The 2016 10-K provided the Company’s consolidated statement of operations,

which reported comprehensive income attributable to Molson Coors as $2.125 billion for the

period covered by the 2016 10-K. The 2016 10-K stated, in relevant part:

                                                                                               For the Years Ended
                                                                           December 31,        December 31,              December 31,
                                                                               2016              2015                         2014
Sales                                                              $                6,597.4 $            5,127.4 $            5,927.5
Excise taxes                                                                      (1,712.4 )           (1,559.9 )            (1,781.2 )
Net sales                                                                          4,885.0              3,567.5               4,146.3
Cost of goods sold                                                                (3,003.1 )           (2,163.5 )            (2,493.3 )
Gross profit                                                                       1,881.9              1,404.0               1,653.0
Marketing, general and administrative expenses                                    (1,597.3 )           (1,051.8 )            (1,163.9 )
Special items, net                                                                 2,523.9               (346.7 )              (324.4 )
Equity income in MillerCoors                                                        500.9                   516.3              561.8
Operating income (loss)                                                           3,309.4                   521.8              726.5
Other income (expense), net
Interest expense                                                                   (271.6 )                 (120.3 )          (145.0 )
Interest income                                                                      27.2                      8.3              11.3
Other income (expense), net                                                         (29.7 )                    0.9              (6.5 )
Total other income (expense), net                                                  (274.1 )                 (111.1 )          (140.2 )
Income (loss) from continuing operations before income taxes
                                                                                   3,035.3                  410.7              586.3
Income tax benefit (expense)                                                      (1,050.7 )                (51.8 )            (69.0 )
Net income (loss) from continuing operations                                      1,984.6                   358.9              517.3




Income (loss) from discontinued operations, net of tax                                (2.8 )                   3.9                0.5
Net income (loss) including noncontrolling interests                               1,981.8                   362.8             517.8
Net (income) loss attributable to noncontrolling interests                            (5.9 )                  (3.3 )            (3.8 )
Net income (loss) attributable to Molson Coors Brewing
Company                                                                $            1,975.9     $   359.5            $         514.0
Basic net income (loss) attributable to Molson Coors Brewing
Company per share:


                                                               7
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 8 of 24




From continuing operations                                           $                 9.33 $          1.92 $               2.78
From discontinued operations                                                         (0.01 )           0.02
Basic net income (loss) attributable to Molson Coors Brewing
Company per share                                                    $                 9.32 $          1.94 $               2.78

Diluted net income (loss) attributable to Molson Coors Brewing
Company per share:
From continuing operations                                           $                 9.27 $          1.91 $               2.76
From discontinued operations                                                         (0.01 )           0.02
Diluted net income (loss) attributable to Molson Coors Brewing
Company per share                                                    $                 9.26 $          1.93 $               2.76

Weighted-average shares—basic
                                                                                      212.0           185.3               184.9
Weighted-average shares—diluted                                                       213.4           186.4               186.1
Amounts attributable to Molson Coors Brewing Company
Net income (loss) from continuing operations                         $             1,978.7        $   355.6 $              513.5

Income (loss) from discontinued operations, net of tax                               (2.8 )             3.9                 0.5
Net income (loss) attributable to Molson Coors Brewing [] $          1,975.9                  $       359.5 $              514.0



                                                                                          For the Years Ended
                                                                               December 31,       December 31,     December 31,
                                                                                2016                     2015          2014
Net income (loss) including noncontrolling interests                      $            1,981.8 $        362.8 $            517.8
Other comprehensive income (loss), net of tax:
Foreign currency translation adjustments                                              (234.4 )         (918.4)          (849.8 )
Unrealized gain (loss) on derivative instruments                                         9.7             20.9              7.0
Reclassification of derivative (gain) loss to income                                    (3.0 )           (5.4)             2.3
Pension and other postretirement benefit adjustments                                    62.3             33.6           (136.8 )
Amortization of net prior service (benefit) cost and net actuarial (gain)
loss to income                                                                          31.4            37.5               26.2
Reclassification of historical share of MillerCoors' AOCI loss                         258.2
Ownership share of unconsolidated subsidiaries' other
comprehensive income (loss)                                                             22.3            34.3            (102.2 )
Total other comprehensive income (loss), net of tax                                    146.5           (797.5)         (1,053.3 )
Comprehensive income (loss)                                                          2,128.3           (434.7)          (535.5 )
Comprehensive (income) loss attributable to noncontrolling interests                    (3.0 )           (2.3)            (3.8 )
Comprehensive income (loss) attributable to Molson Coors Brewing
Company                                                                   $            2,125.3 $      (437.0 ) $        (539.3 )




         34.       On February 14, 2018, Molson Coors filed a Form 10-K with the SEC, which

provided its financial results and position for the fiscal year ended December 31, 2017 (the “2017

10-K”). The 2017 10-K was signed by all the Individual Defendants except Riley. The 2017 10-K

contained signed SOX certifications by Hunter and Joubert attesting to the accuracy of financial

                                                                 8
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 9 of 24




reporting, the disclosure of any material changes to the Company’s internal control over financial

reporting and the disclosure of all fraud. The 2017 10-K stated that the Company’s internal control

over financial reporting was effective as of December 31, 2017.

            35.      The 2017 10-K provided the Company’s consolidated statement of operations,

which reported comprehensive income attributable to Molson Coors as $2.126 billion for the

period covered by the 2017 10-K. The 2017 10-K stated, in relevant part:


                                                                                        For the Years Ended
                                                                       December 31,       December 31,      December 31,
                                                                          2017                 2016             2015
Sales                                     $                                 13,471.5 $6,597.4            $              5,127.4
Excise taxes                                                               (2,468.7 )         (1,712.4 )              (1,559.9 )
Net sales                                                                   11,002.8               4,885.0              3,567.5

Cost of goods sold                                                         (6,217.2 )            (2,987.5 )           (2,131.6 )
Gross profit                                                                4,785.6               1,897.5              1,435.9
Marketing, general and administrative expenses                             (3,032.4 )            (1,589.8 )           (1,038.3 )
Special items, net                                                            (28.1 )             2,522.4               (346.7 )
Equity income in MillerCoors                                                     —                  500.9                516.3
Operating income (loss)                                                     1,725.1               3,331.0               567.2
Other income (expense), net
Interest expense                                                             (349.3 )             (271.6 )             (120.3 )
Interest income                                                                 6.0                 27.2                  8.3
Other income (expense), net                                                    (0.1 )              (29.7 )                0.9
Total other income (expense), net                                            (343.4 )             (274.1 )             (111.1 )
Income (loss) from continuing operations before income taxes
                                                                            1,381.7               3,056.9               456.1
Income tax benefit (expense)                                                   53.2              (1,055.2 )             (61.5 )
Net income (loss) from continuing operations                                1,434.9               2,001.7               394.6
Income (loss) from discontinued operations, net of tax                          1.5                  (2.8 )               3.9
Net income (loss) including noncontrolling interests                        1,436.4               1,998.9               398.5
Net (income) loss attributable to noncontrolling interests                    (22.2 )                (5.9 )              (3.3 )
Net income (loss) attributable to Molson Coors
Brewing Company                                                    $         1,414.2 $             1,993.0        $     395.2




Basic net income (loss) attributable to Molson Coors
Brewing Company per share:
From continuing operations                                         $            6.56 $               9.41     $           2.11
From discontinued operations                                                    0.01                (0.01 )               0.02




                                                               9
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 10 of 24




Basic net income (loss) attributable to Molson Coors
Brewing Company per share                                              $               6.57 $              9.40      $      2.13

Diluted net income (loss) attributable to Molson Coors
Brewing Company per share:
From continuing operations                                             $               6.52 $              9.35 $           2.10
From discontinued operations                                                           0.01               (0.01 )           0.02
Diluted net income (loss) attributable to Molson Coors Brewing
Company per share                                                      $               6.53 $              9.34      $      2.12

Weighted-average shares—basic                                                         215.4               212.0            185.3
Weighted-average shares—diluted                                                       216.5               213.4            186.4
Amounts attributable to Molson Coors Brewing Company
Net income (loss) from continuing operations                           $            1,412.7 $           1,995.8      $     391.3
Income (loss) from discontinued operations, net of tax                                  1.5                (2.8 )            3.9
Net income (loss) attributable to Molson Coors
Brewing Company                                                        $            1,414.2 $           1,993.0      $     395.2


                                                                                                For the Years Ended
                                                                               December 31,        December 31,     December 31,
                                                                                   2017                 2016           2015
Net income (loss) including noncontrolling interests                       $           1,436.4 $         1,998.9     $      398.5
Other comprehensive income (loss), net of tax:
Foreign currency translation adjustments                                               686.7              (234.4 )        (918.4 )
Unrealized gain (loss) on derivative and non-derivative
financial instruments                                                                  (133.4 )              9.7            20.9
Reclassification of derivative (gain) loss to income                                      1.3               (3.0 )          (5.4 )

Pension and other postretirement benefit adjustments                                   145.7                53.8            19.3
Amortization of net prior service (benefit) cost and net actuarial
(gain) loss to income                                                                     3.6               22.8            16.1
Reclassification of historical share of MillerCoors' AOCI loss                                —            258.2
Ownership share of unconsolidated subsidiaries' other
comprehensive income (loss)                                                              10.4               22.3            34.3
Total other comprehensive income (loss), net of tax                                    714.3               129.4          (833.2 )
Comprehensive income (loss)                                                           2,150.7            2,128.3          (434.7 )
Comprehensive (income) loss attributable to noncontrolling interests                    (24.7 )             (3.0 )          (2.3 )
Comprehensive income (loss) attributable to Molson Coors Brewing
Company                                                                    $           2,126.0 $         2,125.3 $        (437.0 )




         36.        The statements referenced above were materially false and/or misleading because

they misinterpreted and failed to disclose the following adverse facts pertaining to the

Company’s business and operations, which were known to the Individual Defendants or recklessly

disregarded by them. Specifically, the Individual Defendants made false and/or misleading


                                                                10
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 11 of 24




statements and/or failed to disclose that: (i) Molson Coors failed to properly reconcile the outside

basis deferred income tax liability for Molson Coors’ investment in its MillerCoors, LLC

partnership; (ii) consequently, Molson Coors misreported net income in its consolidated financial

statements for the fiscal years ending December 31, 2016 and December 31, 2017, resulting in an

overall downward revision to net income; (iii) Molson Coors lacked adequate internal controls

over financial reporting; and (iv) as a result, Defendants’ statements about Molson Coors’

business, operations and prospects were materially false and misleading and/or lacked a reasonable

basis at all relevant times.

                                         The Truth Emerges

        37.     On February 12, 2019, before the market opened, Molson Coors announced that

its “previously issued consolidated financial statements as of and for the years ended December

31, 2017 and December 31, 2016 should be restated and no longer be relied upon.” The Company’s

announcement stated, in relevant part:


        On February 8, 2019, the Audit Committee of the Board of Directors (the “Audit
        Committee”) of Molson Coors Brewing Company (the “Company”), after
        discussion with management of the Company and PricewaterhouseCoopers LLP,
        the Company’s independent registered public accounting firm, concluded that the
        Company’s previously issued consolidated financial statements as of and for the
        years ended December 31, 2017 and December 31, 2016 should be restated and
        no longer be relied upon.

        As part of preparing its 2018 financial statements, the Company identified errors
        in the accounting for income taxes related to the deferred tax liabilities for its
        partnership in MillerCoors, LLC (“MillerCoors”). Upon the closing of the
        acquisition of the remaining interest in MillerCoors (the “Acquisition”) in the
        fourth quarter of 2016 and completion of the related deferred income tax
        calculations, the Company did not reconcile the outside basis deferred income
        tax liability for the investment in the partnership to the book-tax differences in
        the underlying assets and liabilities within the partnership. As a result of
        completing this reconciliation as part of preparing its 2018 consolidated financial
        statements, the Company identified a difference related to historical financial
        statements and concluded that the previously issued 2017 and 2016 consolidated


                                                11
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 12 of 24




        financial statements were misstated. Accordingly, the Company is restating its
        consolidated financial statements as of and for the year ended December 31, 2016
        to increase its deferred tax liabilities and deferred tax expense by $399.1 million,
        with a corresponding decrease in net income and earnings per share. The
        Company’s consolidated financial statements as of and for the year ended
        December 31, 2017 are also being restated to reflect the revaluation of such
        deferred liabilities due to the U.S. Tax Cuts and Job Act of 2017 and to correct
        further insignificant income tax errors resulting in a decrease to deferred tax
        liabilities and deferred tax expense of $151.4 million, resulting in corresponding
        increases to the Company’s net income and earnings per share. These
        adjustments resulted in an aggregate $247.7 million increase to the Company’s
        deferred tax liabilities and corresponding decrease in retained earnings and total
        equity as of December 31, 2017.

                                         *       *       *

        In connection with the restatement, management of the Company has determined
        that a material weakness existed in the Company’s internal control over financial
        reporting as of December 31, 2018 relating to the design and maintenance of
        effective controls over the completeness and accuracy of the accounting for and
        disclosure of the income tax effects of acquired partnership interests.
        Specifically, the Company did not design appropriate controls to identify and
        reconcile deferred income taxes associated with the accounting for acquired
        partnership interests. As a result, the Company’s Chief Executive Officer and Chief
        Financial Officer have concluded that the Company’s disclosure controls and
        procedures were not effective as of December 31, 2018, and the Company’s
        management has concluded that its internal control over financial reporting was not
        effective as of December 31, 2018.

        The Company’s management and the Audit Committee have discussed the matters
        disclosed in this Item 4.02 with the Company’s independent registered public
        accounting firm, PricewaterhouseCoopers LLP.

(Emphasis added.)


        38.     That same day, the Company filed restated consolidated financial statements for

the fiscal years ended December 31, 2016 and December 31, 2017 in the Company’s annual report

for the fiscal year ending December 31, 2018 (the “2018 10-K”). The Company’s 2018 10-K

stated, in relevant part:




                                                12
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 13 of 24




                                     13
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 14 of 24




       39.    On this news, Molson Coors’ stock price fell $6.17 per share, or 9.44%, to close at

$59.19 per share on February 12, 2019. The Company’s stock price has not recovered.

       40.    As a result of the Individual Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s common shares, the Company has been

damaged.




                                              14
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 15 of 24




                         THE INDIVIDUAL DEFENDANTS’ DUTIES

       41.     By reason of their positions as officers, directors, and/or fiduciaries of Molson

Coors and because of their ability to control the business and corporate affairs of Molson Coors,

the Individual Defendants owed Molson Coors and its shareholders fiduciary obligations of good

faith, loyalty, and candor, and were and are required to use their utmost ability to control and

manage Molson Coors in a fair, just, honest, and equitable manner. The Individual Defendants

were and are required to act in furtherance of the best interests of Molson Coors and its

shareholders so as to benefit all shareholders equally and not in furtherance of their personal

interest or benefit. Each director and officer of the Company owes to Molson Coors and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and the highest

obligations of fair dealing.

       42.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Molson Coors, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Molson Coors, each of the Individual Defendants had

knowledge of material non-public information regarding the Company.

       43.     To discharge their duties, the officers and directors of Molson Coors were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of Molson Coors

were required to, among other things:

               a.      Exercise good faith to ensure that the affairs of the Company were
                       conducted in an efficient, business-like manner so as to make it
                       possible to provide the highest quality performance of their
                       business;


                                                 15
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 16 of 24




              b.        Exercise good faith to ensure that the Company was operated in a
                        diligent, honest and prudent manner, and complied with all
                        applicable federal and state laws, rules, regulations and
                        requirements, and all contractual obligations, including acting only
                        within the scope of its legal authority and disseminating truthful and
                        accurate statements to the investing public;

              c.        Properly and accurately guide investors and analysts as to the true
                        financial condition of the Company at any given time, including
                        making accurate statements about the Company’s financial results;
                        and

              d.        When put on notice of problems with the Company’s business
                        practices and operations, exercise good faith in taking appropriate
                        action to correct the misconduct and prevent its recurrence.

       44.    All of the Individual Defendants were required at all times to comply with Molson

Coors’ Board of Directors’ Charter and Corporate Governance Guidelines. Specifically, these

requirements include:

       Loyalty and Ethics. In their roles as directors, all directors owe a duty of loyalty
       to the Company. This duty of loyalty mandates that the best interests of the
       Company take precedence over any interests possessed by a director. The Company
       has adopted the Code, including a compliance program to enforce the Code. Certain
       portions of the Code deal with activities of directors, particularly with respect to
       transactions in the securities of the Company, potential conflicts of interest, the
       taking of corporate opportunities for personal use, and competing with the
       Company. Directors should be familiar with the Code’s provisions in these areas
       and should consult with the Company’s Chief Legal & Corporate Affairs Officer,
       its Deputy Chief Legal Officer or its Vice President, Ethics and Compliance in the
       event of any potential issues. All directors and employees are required to affirm the
       Code on a periodic basis.

                                                 ***

       Contact with Management. All directors are invited to contact the Chief
       Executive Officer at any time to discuss any aspect of the Company’s business.
       Directors also have complete access to other members of management. The Board
       expects that there will be frequent opportunities for directors to meet with the Chief
       Executive Officer and other members of management, at Board and committee
       meetings and in other formal or informal settings. Further, the Board encourages
       management to, from time to time, bring other company employees into Board and
       Committee meetings who: (a) can provide additional insight into the items being
       discussed because of personal involvement and substantial knowledge in those

                                                  16
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 17 of 24




       areas; and/or (b) have future potential such that the senior management believes
       they should be given exposure to the Board.

       45.     As members of the Company’s Audit Committee, Defendants Eaton, DeVita,

Hobbs, and Herington were also required to comply with Molson Coors’ Audit Committee Charter

(“Audit Charter”). Among other things, the Audit Charter expressly states that the primary purpose

of the Audit Committee is to assist the Board of Directors’ oversight of (1) the integrity of the

Company’s financial statements, (2) the independent auditor’s qualifications, independence and

performance, and (3) the performance of the Company’s internal controls and procedures.

       46.     The Audit Charter specifically requires the Audit Committee to:

       Interim Financial Statements and Earnings Releases:

       1. Meet and review the interim financial statements, and the Company's disclosures
       under Management's Discussion and Analysis of Financial Condition and Results
       of Operations, with management and the independent auditors prior to the filing of
       each of the Company's Quarterly Reports on Form 10-Q.

       2. Discuss generally with management and the independent auditors the type and
       presentation of information to be included in the Company's earnings releases and
       guidance provided to investors, analysts, and other stakeholders.

       3. Discuss the results of the quarterly review and any other matters required to be
       communicated to the Committee by the independent auditors under auditing
       standards established from time to time by the PCAOB and by SEC rules.

       ***

       Annual Audited Financial Statements:

       1. Meet and review with management and the independent auditors the financial
       statements to be included in the Company's Annual Report on Form 10-K (or any
       annual report to stockholders if distributed prior to the filing of the Form 10-K),
       including:

              (1) their judgment about the quality, not just acceptability, of the Company's
       accounting principles, including significant financial reporting issues and
       judgments made in connection with the preparation of the financial statements;

               (2) the clarity of the disclosures in the financial statements; and



                                                 17
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 18 of 24




             (3) the Company's disclosures under Management's Discussion and
      Analysis of Financial Condition and Results of Operations, including critical
      accounting policies. 2. Based on these reviews, make a recommendation to the
      Board as to whether the audited financial statements should be included in the
      Company's Annual Report on Form 10-K.

      3. Review with management and the independent auditors:

             (1) major issues regarding accounting principles and financial statement
      presentations, including significant changes in the selection or application of
      accounting principles;

               (2) major issues regarding the adequacy of internal controls and steps taken
      in light of material deficiencies; and

             (3) the effects of regulatory and accounting initiatives on the financial
      statements.

      4. Discuss:

             (1) the results of the annual audit;

              (2) any difficulties the independent auditors encountered in the course of
      their audit work, including any restrictions on the scope of the auditors' activities
      or on access to requested information, and any significant disagreements with
      management; and

             (3) management's response to any difficulties encountered in the course of
      the auditors' audit work. The Committee will also discuss any other matters
      required to be communicated to the Committee by the independent auditors under
      auditing standards established from time to time by the PCAOB and by SEC rules,
      and the annual report on internal controls by the Chief Executive Officer and Chief
      Financial Officer, as reviewed by the independent auditors.

      Internal Controls, Disclosure Controls and Procedures:

      1. Discuss with management, Internal Audit and the independent auditors the
      Company's internal controls (with particular emphasis on the scope and
      performance of the internal audit function) and review and discuss with the Internal
      Audit the results of the internal audit program.

      2. Review and discuss the Company's systems of internal control over financial
      reporting and disclosure controls and procedures, and the adequacy and
      effectiveness of assessments of such controls and procedures by the Chief
      Executive Officer and Chief Financial Officer.

      3. Inquire of the Company’s management as to the existence of any significant
      deficiencies in the design or operation of internal controls that could adversely

                                               18
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 19 of 24




       affect the Company’s ability to record, process, summarize and report financial
       data, any material weaknesses in internal controls, and any fraud, whether or not
       material, that involves management or other employees who have a significant role
       in the Company’s internal control over financial reporting.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       47.     Plaintiff has owned Molson Coors stock continuously during the time of the

wrongful course of conduct by the Individual Defendants alleged herein and continues to hold

Molson Coors stock.

       48.     Plaintiff will adequately and fairly represent the interests of Molson Coors and its

shareholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in shareholder derivative litigation.

       49.     At the time this Action was commenced, the Board consisted of the following

fourteen (14) directors: Coors, Molson, J. Coors, T. Molson, Hunter, DeVita, Herington, Tough,

Hobbs, Riley, Napier, Vachon, Ferguson-McHugh, and Eaton.

       50.     Plaintiff has not made a demand on the Board to bring suit asserting the claims

against the Individual Defendants, because such a demand would be futile, wasteful and a useless

act.

       51.     The directors are incapable of making an independent and disinterested decision to

institute and vigorously prosecute this lawsuit for the following reasons.

       52.     Demand is futile as to Coors, Molson, J. Coors, T. Molson, and Hunter because

according to the Company’s April 5, 2018 proxy statement filed with the SEC, the Board has

determined that Coors, Molson, J. Coors, T. Molson, and Hunter are not independent.

       53.     Demand is further futile as to Hunter because his primary principal professional

occupation is his employment with Molson-Coors as its President and CEO, pursuant to which he

has received and continues to receive substantial monetary compensation and other benefits.


                                                19
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 20 of 24




        54.     During the Relevant Period, the Audit Committee Defendants (Eaton, DeVita,

Hobbs, and Herington) served on the Company’s Audit Committee. Pursuant to the Audit Charter,

the members of the Audit Committee were and are responsible for, inter alia, reviewing the

Company’s annual and quarterly financial reports, and press releases, and reviewing the integrity

of the Company’s internal controls. The Audit Committee Defendants breached their fiduciary

duties of due care, loyalty and good faith because the Audit Committee, inter alia, allowed or

permitted the Company to disseminate false and misleading statements in the Company’s SEC

filings and other disclosures, and caused the above-discussed internal control failures. Therefore,

defendants Eaton, DeVita, Hobbs, and Herington each face a substantial likelihood of liability for

their breach of fiduciary duties and demand upon them would be futile.


                                          COUNT I
               Against All Individual Defendants For Breach of Fiduciary Duty

        55.     Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        56.     As alleged in detail herein, each of the Individual Defendants had a duty to ensure

that Molson Coors disseminated accurate, truthful and complete information to its shareholders.

        57.     The Individual Defendants violated their non-exculpable fiduciary duties of loyalty

and good faith by causing or allowing the Company to disseminate to Molson Coors’ shareholders

materially misleading and inaccurate information through, inter alia, SEC filings and other public

statements and disclosures as detailed herein. These actions could not have been a good faith

exercise of prudent business judgment.

        58.     As alleged herein, each of the Individual Defendants had a fiduciary duty to, among

other things, exercise good faith to ensure that the Company’s financial controls were maintained

in good faith, and, when put on notice of problems with the Company’s business practices and

                                                20
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 21 of 24




operations by customers, exercise good faith in taking appropriate action to correct the misconduct

and prevent its recurrence.

       59.     The Individual Defendants willfully ignored the obvious and pervasive problems

with Molson Coors’ internal controls practices and procedures and failed to make a good faith

effort to correct the problems or prevent their recurrence.

       60.     The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Molson Coors, for which they are legally responsible. In particular,

the Individual Defendants abused their positions of authority by causing or allowing Molson Coors

to misrepresent material facts regarding its financial conduct and business prospects.

       61.     The Individual Defendants had a duty to Molson Coors and its shareholders to

prudently supervise, manage, and control the operations, business and internal financial

accounting, and disclosure of Molson Coors.

       62.     The Individual Defendants, by their actions and by engaging in the wrongdoing

described herein, abandoned and abdicated their responsibilities and duties with regard to

prudently managing the business of Molson Coors in a manner consistent with the duties imposed

upon them by the law. By committing the misconduct alleged herein, the Individual Defendants

breached their duties of due care, diligence, and candor in the management and administration of

Molson Coors’ affairs and in the use and preservation of Molson Coors’ assets.

       63.     As a direct and proximate result of the Individual Defendants’ foregoing breaches

of fiduciary duties, the Company has suffered significant damages, as alleged herein.




                                                 21
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 22 of 24




                                          COUNT II
                   Against All Individual Defendants for Unjust Enrichment

          64.   Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

          65.   By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Molson Coors.

          66.   Plaintiff, as a shareholder and representative of Molson Coors, seeks restitution

from the Individual Defendants, and each of them, and seeks an order of this Court disgorging all

profits, benefits, and other compensation obtained by the Individual Defendants, and each of them,

as a result of their wrongful conduct and fiduciary breaches.

          67.   Plaintiff, on behalf of Molson Coors, has no adequate remedy at law.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          A.    Against all Individual Defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the Individual Defendants’ breaches of fiduciary

duties;

          B.    Directing Molson Coors to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect the

Company and its shareholders from a repeat of the damaging events described herein, including,

but not limited to, putting forward for shareholder vote resolutions for amendments to the

Company’s By-Laws or Articles of Incorporation and taking such other action as may be necessary

to place before shareholders for a vote a proposal to strengthen the Board’s supervision of

operations and develop and implement procedures for greater shareholder input into the policies

and guidelines of the Board;


                                                 22
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 23 of 24




       C.      Awarding to Molson Coors restitution from the Individual Defendants, and each of

them, and ordering disgorgement of all profits, benefits and other compensation obtained by the

Individual Defendants;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

               Plaintiff demands a trial by jury.

Dated: March 26, 2019                                    Respectfully submitted,

                                                         BURG SIMPSON ELDREDGE HERSH &
                                                          JARDINE PC

                                                         s/ Meghan C. Quinlivan
                                                         MEGHAN C. QUINLIVAN
                                                         40 Inverness Drive East
                                                         Englewood, CO 80112
                                                         Telephone: (303) 792-5595
                                                         Facsimile: (303) 708-0527
                                                         Email:          MQuinlivan@burgsimpson.com


                                                         THE WEISER LAW FIRM, P.C.
                                                         Robert B. Weiser
                                                         Brett D. Stecker
                                                         James M. Ficaro
                                                         22 Cassatt Avenue
                                                         Berwyn, PA 19312
                                                         Telephone: (610) 225-2677
                                                         Facsimile: (610) 408-8062

                                                         RM LAW, P.C.
                                                         Richard A. Maniskas
                                                         1055 Westlakes Dr., Ste. 300
                                                         Berwyn, PA 19312
                                                         Telephone: (484) 324-6800
                                                         Facsimile: (484) 631-1305

                                                         Counsel for Plaintiff



                                                    23
Case 1:19-cv-00898-STV Document 1 Filed 03/26/19 USDC Colorado Page 24 of 24
